UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7950



HAROLD SMITH, JR.,

                                              Plaintiff - Appellant,

          versus


PATRICIA A. VINES; PATRICIA A. BENNETT; LEE
NEWTON; UNITED STATES PAROLE COMMISSION; PAUL
A. WILLIAMS; JOHN DOE; MR. SMITH; ISRAEL
BROOKS, JR.; UNITED STATES MARSHAL'S SERVICE;
LARRY W. POWERS, Director; SALVATORE BIANCO;
SPELLER, Captain; GILBERT, Corporal; O'DELL;
WOOD, Corporal; P. MILLER; TILLS, Sergeant;
GREENE, Officer; SPARTANBURG COUNTY DETENTION
FACILITY; MICHAEL HOLMES; GRIBBS; CHEROKEE
COUNTY JAIL; LIEUTENANT PILGRIM; COLBERT,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-02-3271-6-26)


Submitted:   March 29, 2004                 Decided:   April 28, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold Smith, Jr., Appellant Pro Se.      Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina;
William Benson Darwin, Jr., HOLCOMBE, BOMAR, GUNN & BRADFORD, P.A.,
Spartanburg, South Carolina; Steven Albert Snyder, DONNAN, MORTON,
DAVIS & SNYDER, P.A., Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Harold Smith, Jr., appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint.     The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2000).     The magistrate judge recommended

that relief be denied and advised Smith that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning, Smith failed to timely object to the magistrate judge’s

recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.     See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).     Smith has waived appellate

review by failing to file timely objections after receiving proper

notice. Accordingly, we affirm the judgment of the district court.

We deny Smith’s motions for appointment of counsel and to stay this

appeal.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                          AFFIRMED


                                - 3 -